Case 1:19-cv-06445-ENV-VMS Document 25 Filed 12/30/19 Page 1 of 8 PageID #: 184




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  NYTDA,INC., a/k/a
  NEW YORK TRUCKING &
  DELIVERY ASSOCIATION,                                               AGREEMENT AND
                                                                      CONSENT ORDER
                                                         Plaintiff,
                                                                      19 CV 06445(ENV)(VMS)
                            -against-

  CITY OF NEW YORK;
  JEFFREY SHEAR,Deputy Commissioner, Treasury and
  Payment Services, NYC Department of Finance;
  AGNES RUSIN, Director ofParking Operations, NYC
  Department of Finance; and
  MARYANN CORDOVA,Fleet/Rental Unit, NYC
  Department of Finance,

                                                 Defendants.



                 WHEREAS, plaintiff commenced the above-captioned action seeking damages,
   injunctive, and declaratory relief related to certain events regarding the New York City
   Department of Finance's ("DOF") Stipulated Fines and Commercial Abatement Programs
  ("Programs") for commercial vehicles; and

                 WHEREAS,plaintiff subsequently brought a motion for a preliminary injunction

   and temporary restraining order against defendants ("PI Motion") to stay enforcement of parking
   summonses of plaintiffs' members in the Programs and other relief pending adjudication of
   plaintiffs claims; and

                  WHEREAS, plaintiff and defendants have agreed to a temporary stay of
   enforcement of the summonses at issue in the action ("Subject Summonses") to the extent set

   forth in the instant agreement("Agreement"), subject to the terms in the Agreement, pending the
   outcome of the action; and




                                                 ■ 1 -
Case 1:19-cv-06445-ENV-VMS Document 25 Filed 12/30/19 Page 2 of 8 PageID #: 185




                 WHEREAS, the terms of this Agreement expire 10-days after the issuance of a

  final decision or judgment of the District Court resolving this action; and

                 WHEREAS, nothing in this Agreement shall be construed as a concession by

  DOF with respect to any of the allegations or claims set forth in the Complaint, including that
  full payment of all the Subject Summonses and associated penalties at issue in this Action is not
  ultimately required; and

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

   and between the undersigned, the attorneys of record for the plaintiff and for the defendants in

  the above-captioned matter, that plaintiffs PI motion be settled pursuant to the following terms
   pending the outcome of this action:

                  1.     The Subject Summonses' are categorized into the following four groups:
                       • New Summonses: All summonses that are 45 days old and under as of the
                          date the Agreement is signed by counsel for all parties ("Execution Date"),
                          including any summonses issued to NYTDA members on or after the
                          Execution Date.


                       • Judgment Summonses: All summonses that are already 142 days old and
                         more or in judgment as of the Execution Date. This excludes any
                          Retroactive Summonses, see infra, issued to current and former NYTDA
                          members while they were members of NYTDA.

                       • Middle-aged Summonses: All summonses that are more than 45 days old
                           and fewer than 142 days old as of the Execution Date issued to NYTDA
                           members.


                       • Retroactive Summonses: summonses that were issued directly to NYTDA
                           members beginning on or around May 2019 concerning violations that
                           occurred up to 2 years prior as alleged in the complaint at ^^47-48 as
                          "invalid tickets."




   ' Summonses age from the DOF system entry date for the summons per 19 RCNY § 39-
   03.1(e)(1) and § 39-03.2(d)(l).


                                                   -2-
Case 1:19-cv-06445-ENV-VMS Document 25 Filed 12/30/19 Page 3 of 8 PageID #: 186




  When used in this Agreement, the terms "New Summonses,""Judgment Summonses,""Middle-
  aged Summonses" and "Retroactive Summonses" shall have the meaning set forth in this
  paragraph.

  New Summonses


                2.     All New Summonses must be paid in full prior to them entering judgment

  status^.

                3.     If any New Summonses enter judgment status due to the untimely payment

  of the same, DOF reserves the right to take enforcement action. Enforcement includes all
  remedies available to DOF in the New York State Vehicle Traffic Law( VTL ), the New York
  City Administrative Code ("Administrative Code"), and the Rules of the City of New York
  ("RCNY"), including but not limited to suspending the registration of vehicles with five or more
  judgments entered within a 12 month period, see VTL § 510(4-c), removal from the Programs
   for any company with more than $350 in judgment debt, and booting of vehicles with more than
   $350 in judgment debt if a company has been removed from the Programs.
   Judgment Summonses

                 4.     During the pendency of this Agreement, NYTDA shall pay $50,000 per
   month ("Monthly Payment") against outstanding Judgment Summonses starting with the first
   payment to be made within 15 days of the date of the Execution Date. The payments shall be
   made by check payable to the "New York City Department of Finance" and mailed to the below
   address:


                 DOF Fleet and Rental Unit
                 66 John St. 3'^'' Fl,
                  New York, NY 10038

   ^ Summonses that have not been paid enter Judgment Status on the 142" day after the DOF
   system entry date for the summons as per 19 RCNY § 39.03.1(e)(4) and § 39.03.2(d)(4).

                                                 -3-
Case 1:19-cv-06445-ENV-VMS Document 25 Filed 12/30/19 Page 4 of 8 PageID #: 187




                Attn. Ms. Maryann Cordova


                5.     Each Monthly Payment shall be received by the 20"" day of the month. If
  the 20th day falls on a weekend or holiday, by the next business day.

                6.     DOF shall apply such payments to the oldest Judgment Summonses first.
  The statute of limitations as provided for in VTL Section 241(3) shall not run on any Judgment
  Summonses that reach the 8-year mark since judgment entry during the time the Agreement is in
  effect.


                 7.    If NYTDA fails to timely pay any Monthly Payment, then DOF is released

  from any and all obligations under this Agreement and all Judgment Summonses will be subject
  to enforcement, which includes all remedies available to DOF in the VTL, the Administrative
  Code, and the RCNY, including suspension of the registration of vehicles with five or more
  judgments entered within a 12 month period, see VTL § 5I0(4-c), removal from the Programs
  for any company with more than $350 in judgment debt, and booting of vehicles with more than
  $350 in judgment debt if a company has been removed from the Programs.
   Middle Aged Summonses

                  8.    DOF will not require payments for Middle-aged Summonses during the
   pendency of this Agreement. Upon expiration of this Agreement, these summonses would begin
   to age according to DOF Rules, as set forth in 19 RCNY 39-03.1(e) and 19 RCNY 39-03.2(d),
   subject to further order ofthe Court or further Agreement ofthe parties.
                  9.    DOF shall place a hold on the Middle-aged Summonses so that they do not
   age or become Judgment Summonses. Upon expiration of this Agreement, these summonses
   would begin to age according to DOF Rules, as set forth in 19 RCNY 39-03.1(e) and 19 RCNY
   39-03.2(d), subject to further order ofthe Court or further Agreement ofthe parties.

                                                  -4-
Case 1:19-cv-06445-ENV-VMS Document 25 Filed 12/30/19 Page 5 of 8 PageID #: 188




  Retroactive Summonses


                10.   DOF will not require payments for Retroaetive Summonses during the

  pendency ofthis Agreement.

                11.   DOF shall place a hold on the Retroactive Summonses so that they do not

  age and, to the extent any Retroactive Summonses have already become Judgment Summonses
  ("Retroactive Judgment Summonses"), an enforcement hold on those Retroactive Judgment
  Summonses to prevent suspension of the registration of vehicles with five or more judgments
  entered within a 12 month period,      VTL § 510(4-c), removal from the Programs for any

  company with more than $350 in judgment debt, and booting of vehicles with more than $350 in
  judgment debt if a company has been removed from the Programs based upon those Retroactive
  Judgment Summonses.
                                              ** *



                                                                                             3
                12.   The terms of the Agreement may be shared with all NYTDA's members

   by either DOF or NYTDA.

                 13. During the pendency of this action, if a company whose plates are enrolled
   in the Programs notifies DOF that it has terminated its relationship with NYTDA, nothing
   contained herein shall prevent said company from making payments to DOF directly, including
   but not limited to entering into payment agreements with DOF. Furthermore, nothing contained
   herein shall prevent DOF from accepting any payments made by NYTDA members. Terms of
   this Agreement shall in no way affect the terms of any agreements, including payment
   agreements, entered into between any of NYTDA's current or former client companies and DOF.



    Companies that are members of NYTDA as ofthe Execution Date.

                                               -5-
Case 1:19-cv-06445-ENV-VMS Document 25 Filed 12/30/19 Page 6 of 8 PageID #: 189




                 14.     If at any future time after the execution of the Agreement the parties in this

  action have a disagreement regarding the application of this Agreement, e.g., payment of New

  Summonses, categorization of the Subject Summonses in one of the four groups, s^ supra ^ 1,

  the objecting counsel must first notify opposing counsel in writing (delivered by email) of the
  subject of the dispute and thereafter work to have the problem corrected prior to seeking
  intervention by the Court. If the identified problem is not resolved within 21 days of the date of
  the notice, either party in this action may seek relief from the Court.

                  15.    Plaintiff acknowledges that, as a broker, as defined in 19 RCNY § 39-

  09(a)(1), for its members in the Programs, it is responsible for adhering to the provisions of
  Section 39-09(a) ofthe RCNY; in particular paragraph (8) of RCNY § 39-09 (a).
                  16.    Nothing contained herein shall be deemed to be a waiver of any defenses
  available to defendants in this action.

                  17. Nothing contained herein shall be deemed to be an admission by the
   defendants or any of agents of the City of New York that they have acted unlawfully or in any
   way violated any of Plaintiffs rights, or the rights of any other person or entity, as defined in the
   constitutions, statutes, ordinances, rules or regulations of the United States, the State of New
   York, or the City of New York or any other rules, regulations or bylaws of any department or
   subdivision of the City of New York.

                  18. This Agreement shall not be admissible in, nor is related to, any other
   litigation or settlement negotiations.

                   19.    The terms of this Agreement expire 10-days after the issuance of a final
   decision or judgment ofthe District Court resolving this action.
Case 1:19-cv-06445-ENV-VMS Document 25 Filed 12/30/19 Page 7 of 8 PageID #: 190




                  20.     Nothing contained herein shall be deemed to constitute a policy or practice
    of the City ofNew York.

                   21.    This Agreement contains all the terms and conditions agreed upon by the
    parties hereto to reach this Agreement, and no oral agreement entered into at any time nor any

    written agreement entered into prior to the execution of this Agreement regarding the subject

    matter of the instant action shall be deemed to exist, or to bind the parties hereto, or to vary the

    terms and conditions contained herein.

                   22.    Counsel for the parties have reviewed and revised this Agreement, and any

    rule of construction, by which any ambiguities are to be resolved against the drafting party, shall

    not be applied in the interpretation of this Agreement.

                   23.    Plaintiff consents to extending defendants' time to answer or otherwise

    respond to the complaint to January 22,2020.

                    24.    Electronic signatures hereon are the equivalent of originals.

     Dated: New York, New York
            December'^,2019


                                                  JAMES E. JOHNSON
     AL J. DANIEL,JR.
     Daniel Law PLLC
                                                  Corporation Counsel of the
     Attorneys for Plaintiff                        City of New York
     305 Broadway,7th Floor                       Attorneys for Defendants
                                                   100 Church Street
     New York, NY 10007
                                                  New York,New York 10007
    (212)721-0902
                                                  (212) 356-2179

                                                   By;
                                                            KERRI A. DEVINE

                      ielLawPLLC
                                                            Assistant Corporation Counsel
                                                            kdevine@law.nyc.gov
     JULIA LOWENFELD                               By:
     LOWENFELD LAW FIRM                                     YUN^I JAMG
     1706 Sheepshead Bay Road                               Assi^int CMporaliqi/Coutlsel
     Brooklyn, NY 11235                                     yjang@law.nyc.gov

                                                      -7-
   Case 1:19-cv-06445-ENV-VMS Document 25 Filed 12/30/19 Page 8 of 8 PageID #: 191




      (718)648-4768
       iulialowenfeld@vahoo.com

      ZEHRA J. ABDI
      ABDI LAW PLLC
      320 West 38th Street
      New York, NY 10018-3204
      zehra@,abdi-law.com

      Counselsfor Plaintiff


              YLlZoi Zo{H
^'"'^''^0 Ordered:


      Hon. ERIC N. VITALIANO
